                                              Case 3:20-cv-04040-SI Document 50 Filed 12/14/20 Page 1 of 2




                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         EVENTBRITE, INC.,
                                   4                                                   Case No. 20-cv-04040-SI (SI)
                                                       Plaintiffs,
                                   5
                                                 v.                                    PRETRIAL SCHEDULING AND
                                   6                                                   PREPARATION ORDER (CIVIL)
                                         M.R.G. CONCERTS LTD., et al.,
                                   7
                                                       Defendants.
                                   8

                                   9
                                       It is hereby ORDERED pursuant to F.R.C.P. and the Local Rules of this Court:
                                  10

                                  11   ADR: Parties to advise Court of ADR selection: 1/8/21.

                                  12   DEADLINE FOR AMENDMENT OF THE PLEADINGS: 1/8/21.
Northern District of California
 United States District Court




                                  13   FURTHER CASE MANAGEMENT: 3/19/21 at 3:00 PM.
                                       Counsel must file a joint case management statement by: 3/12/21.
                                  14

                                  15   DISCOVERY PLAN: Per F.R.Civ.P and Local Rules, subject to any provisions below.

                                  16   NON-EXPERT DISCOVERY CUTOFF is: 6/11/21.

                                  17   DESIGNATION OF EXPERTS: 7/19/21; REBUTTAL: 8/6/21;
                                            Parties SHALL conform to Rule 26(a)(2).
                                  18
                                  19   EXPERT DISCOVERY CUTOFF is: 8/31/21.

                                  20   DISPOSITIVE MOTIONS SHALL be filed by; 9/24/21;
                                            Opp. Due: 10/8/21; Reply Due: 10/18/21;
                                  21        and set for hearing no later than 11/5/21 at 10:00 AM.
                                  22
                                       PRETRIAL PAPERWORK DUE: 1/11/22.
                                  23
                                       PRETRIAL CONFERENCE DATE: 1/18/22 at 3:30 PM.
                                  24
                                       JURY TRIAL DATE: 1/31/22 at 8:30 AM.
                                  25        Courtroom 1, 17th floor.
                                  26
                                       TRIAL LENGTH is TBD.
                                  27

                                  28
                                                 Case 3:20-cv-04040-SI Document 50 Filed 12/14/20 Page 2 of 2




                                       SPECIAL DISCOVERY AND PRETRIAL PROVISIONS:
                                   1

                                   2
                                       The pretrial conference SHALL be attended by trial counsel prepared to discuss all aspects
                                   3   of the case, including settlement. Parties SHALL conform to the attached instructions.
                                       Plaintiff is ORDERED to serve a copy of this order on any party subsequently joined in this
                                   4   action.
                                   5          IT IS SO ORDERED.
                                   6

                                   7   Dated: December 14, 2020
                                   8                                                    ____________________________________
                                                                                        SUSAN ILLSTON
                                   9                                                    United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    2
